MILLS, Judge.
Smith appeals the denial of his Rule 3.850 motion for postconviction relief. We affirm.
Smith argues that the written judgments and sentences vary from the oral pronouncement by including mandatory minimums. The plea-taking transcript shows that the applicability of mandatory minimums was not disputed. The oversight in the formal pronouncement is not reversible error.
The court’s further oversight in omitting the phrase, “the court adjudicates you guilty” in reference to one of the four counts was cured in the written judgment.
AFFIRMED.
BOOTH and SHIVERS, JJ., concur.